Exhibit 10.1
 
AMENDMENT NO. 1
TO STANDSTILL AGREEMENT
 
This Amendment No. 1 (the “Amendment”) dated as of December 18, 2012 by and
among Skinny Nutritional Corp., a Nevada corporation (the “Company”) and Trim
Capital LLC, a limited liability company organized under the laws of the State
of Delaware (“Trim Capital” or the “Purchaser”), amends that certain Standstill
Agreement dated October 19, 2012 (the “Standstill Agreement”) between the
Company and the Purchaser.  The Company and the Purchaser may each be referred
to separately as a “Party” and collectively as the “Parties”.
 
WHEREAS, Trim Capital and the Company entered into a Securities Purchase
Agreement, dated June 28, 2012, as amended on August 14, 2012 (together, the
“Purchase Agreement”);
 
WHEREAS, pursuant to the Purchase Agreement, the Company sold to Trim Capital
Senior Secured Promissory Notes in the aggregate principal amount of $1,270,000
(the “Notes”);
 
WHEREAS, among other transactions expressed therein, the Purchase Agreement
contemplated that Trim Capital would purchase $7,730,000 of additional
securities of the Company in accordance with the terms and conditions of the
Purchase Agreement;
 
WHEREAS, the Parties entered into the Standstill Agreement on October 19, 2012
in order to enable the Parties to reserve their rights and to provide an
opportunity for the Parties to discuss the resolution of the obligations of the
Parties under the Purchase Agreement;


WHEREAS, the Standstill Agreement will expire on December 18, 2012; and


WHEREAS, the Parties mutually desire to extend the duration of the Standstill
Agreement to provide the Parties with additional time to continue their
discussions pursuant to the Standstill Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.           The Parties hereby agree that effective at 11:59 p.m. (New York
Time) on December 18, 2012, the definition of the term “Standstill Period”, as
set forth in Section 1 of the Standstill Agreement, is hereby amended and
restated to provide that it means the period of time commencing on the Effective
Date of the Standstill Agreement and continuing until the earliest of (a) the
ninetieth (90th) day following the Effective Date of the Standstill Agreement,
(b) the mutual agreement of the Parties or (c) the institution of any proceeding
by or against the Company seeking to adjudicate it a bankrupt or insolvent or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, composition of it or its debts or any similar order, in each
case under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors.


2.           No amendment or waiver of any provision of this Amendment will be
valid and binding unless it is in writing and signed, in the case of an
amendment, by the Company and the Purchaser, or in the case of a waiver, by the
Party against whom the waiver is to be effective.


3.           This Amendment may be executed in any number of counterparts, which
may be exchanged by PDF or facsimile each of which will be deemed an original,
but all of which together will constitute but one and the same instrument. This
Amendment shall be effective upon its execution by the Company and the
Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           This Amendment constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes and merges all prior
agreements or understandings, whether written or oral.  Except as specifically
set forth herein, this Amendment does not modify the Standstill Agreement, which
remains in full force and effect in accordance with its terms. This Amendment
shall be governed by all of the provisions of the Standstill Agreement, unless
the context otherwise requires, including but not limited to all provisions
concerning notices, construction, enforcement and governing law.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.
 
SKINNY NUTRITIONAL CORP.

By:
/s/ Michael Salaman                              Name:    Michael Salaman  
Title:   Chief Executive Officer  

 
TRIM CAPITAL LLC
 
BY: DACHSHUND LLC
 
By:
/s/ Marc Cummins           Name:    Marc Cummins   Title:   Managing Member  

 
 
 

--------------------------------------------------------------------------------

 